DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7-9, 12, 13, 15, 18, 19, 22, 24, 27, 28, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2021/0043090).

Regarding claim 1: Park discloses a method executed by a processor of a vehicle within a platoon, comprising: 
while operating as a designated platoon vehicle (disclosed as the vehicle behaving as the “representative vehicle” throughout Park; see [0139], for example): 
generating a proxy basic safety communication including position and dimension information of the platoon as a whole (see [0139], for example, which indicates that the representative vehicle (RV) generates basic safety communication (the BSM) including position and dimension information of the platoon as a whole (“the BSM to contain information on…position…of each vehicle in the group” and “the BSM to contain information on a platooning zone (i.e., the length and width of the group)”)); and 
broadcasting the proxy basic safety communication on behalf of vehicles in the platoon (disclosed throughout; see [0140], for example; see also [0076] and [0153], for example).

Regarding claim 13: Park discloses a vehicle, comprising: 
a wireless transceiver (see interface unit 180 of Figure 3 and [0120]-[0125], for example, which disclose that the interface unit transmits and receives data both within and outside of the vehicle); and 
a computing system coupled to the wireless transceiver and configured with processor-executable instruction to (see processor 170 and memory 140 of Figure 3 and [0119], for example): 
generate a proxy basic safety communication including position and dimension information of a platoon of vehicles as a whole while operating as a designated platoon vehicle (see [0139], for example, which indicates that the representative vehicle (RV) generates basic safety communication (the BSM) including position and dimension information of the platoon as a whole (“the BSM to contain information on…position…of each vehicle in the group” and “the BSM to contain information on a platooning zone (i.e., the length and width of the group)”)); and 
broadcast the proxy basic safety communication on behalf of the vehicles in the platoon (disclosed throughout; see [0140], for example; see also [0076] and [0153], for example).

Regarding claim 22: Park discloses a computing system configured for use in a vehicle, comprising: 
a processor configured with processor-executable instruction to (see processor 170 of Figure 3 and [0119], for example): 
generate a proxy basic safety communication including position and dimension information of a platoon of vehicles as a whole while the vehicle is operating as a designated platoon vehicle (see [0139], for example, which indicates that the representative vehicle (RV) generates basic safety communication (the BSM) including position and dimension information of the platoon as a whole (“the BSM to contain information on…position…of each vehicle in the group” and “the BSM to contain information on a platooning zone (i.e., the length and width of the group)”)); and 
cause a wireless transceiver of the vehicle to broadcast the proxy basic safety communication on behalf of the vehicles in the platoon (disclosed throughout; see [0140], for example; see also [0076] and [0153], for example).

Regarding claim 30: Park discloses a non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a computing system of a vehicle to perform operations comprising (see processor 170 and memory 140 of Figure 3 and [0119], for example): 
while operating as a designated platoon vehicle within a platoon of vehicles (disclosed as the vehicle behaving as the “representative vehicle” throughout Park; see [0139], for example): 
generating a proxy basic safety communication including position and dimension information of the platoon as a whole (see [0139], for example, which indicates that the representative vehicle (RV) generates basic safety communication (the BSM) including position and dimension information of the platoon as a whole (“the BSM to contain information on…position…of each vehicle in the group” and “the BSM to contain information on a platooning zone (i.e., the length and width of the group)”)); and 
broadcasting the proxy basic safety communication on behalf of vehicles in the platoon (disclosed throughout; see [0140], for example; see also [0076] and [0153], for example); and 
not broadcasting basic safety communications while in a platoon of vehicles and not operating as the designated platoon vehicle (disclosed throughout; see [0165], for example, which discloses that the vehicles which are not the representative (designated) vehicle “do not separately transmit a BSM”).

Regarding claims 3, 15, and 24: Park discloses the limitation of not broadcasting basic safety communications while in a platoon and not operating as the designated platoon vehicle (disclosed throughout; see [0165], for example, which discloses that the vehicles which are not the representative (designated) vehicle “do not separately transmit a BSM”).  

Regarding claim 5: Park discloses the limitation wherein the position and dimension information of the platoon included in the proxy basic safety communication comprise a location of a first vehicle in the platoon (see [0005] and [0139], for example; the BSM includes the position/location of each vehicle, including the first vehicle; see also [0132]), a location of a last vehicle in the platoon (see [0005] and [0139], for example; the BSM includes the position/location of each vehicle, including the last vehicle; see also [0132]), a number of vehicles in the platoon (see [0005], for example, which indicates that the BSM includes the number of vehicles in the platoon; see also [0132]), and a speed of vehicles in the platoon (see [0005] and [0139], for example, which indicate that the BSM includes the speed of the vehicles in the platoon; see also [0132]).

Regarding claim 7: Park discloses the limitation wherein the proxy basic safety communication further comprises a destination of the platoon (see [0132] and 0139], for example, which discloses that the BSM includes route information and that this includes a platooning destination).

Regarding claims 8, 18, and 27: Park discloses the limitation cooperating on contents included in the proxy basic safety communication with a second vehicle in the platoon that is also designated to broadcast basic safety communications on behalf of the platoon such that the vehicle generates and broadcasts a first proxy basic safety communication for a first subgroup of the platoon and the second vehicle generates and broadcasts a second proxy basic safety communication for a second subgroup of the platoon (disclosed throughout; see [0177], for example, which provides an example where the group G initially uses the leader vehicle to transmit the BSM for the group; however, the platoon adjusts to a lane switch by two of the vehicles such that the leader vehicle now transmits BSM for a first subgroup G1 of vehicles in lane 1 and the vehicle FV3 transmits BSM for a second subgroup G2 of vehicles in lane 2).

Regarding claims 9, 19, and 28: Park discloses the limitation of ceasing broadcasting the proxy basic safety communication on behalf of the platoon in response to another vehicle becoming the designated platoon vehicle in the platoon (see [0169], for example, which discloses that the identity of the representative/designated vehicle may change from one vehicle to another based on various changes in the platoon; further, as indicated in [0165], a vehicle which is not the representative/designated vehicle ceases broadcasting the BSM information for the platoon).

Regarding claim 12: Park discloses the limitation of operating at a front or rear of the platoon while operating as the designated platoon vehicle (disclosed throughout; see [0136], for example, which indicates that any vehicle can be the representative/designated vehicle (including vehicles at the front or rear of the platoon)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 14, 16, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2021/0043090) in view of Passman et al (US 6,973,053).

Regarding claims 2, 14, and 23: Park discloses the limitations of parent claims 1, 13, and 22 as indicated above.  Park does not explicitly disclose the limitation wherein broadcasting the proxy basic safety communication comprises broadcasting the proxy basic safety communication using more power than basic safety communications are broadcast by vehicles not acting as a designated platoon vehicle.  However, Passman discloses a system of communication where terminals are arranged in clusters.  These clusters are analogous to the platoons of Park.  Further, in Passman, the communications between devices within a cluster are transmitted at a lower power than communications from devices in one cluster to another (see 6:46-57, for example).  This is further analogous to BSM or vehicle related transmissions within a cluster (to form the platoon representative BSM data) and BSMs transmitted by the representative/designated vehicle on behalf of the platoon.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park to broadcast the BSM messages from the representative/designated vehicle at a higher power than messages transmitted among the vehicles within the cluster (transmitted by vehicles not acting as the representative/designated vehicle.  The rationale for doing so would have been to minimize network interference by transmitting more of the messages at a lower power as suggested by Passman in 5:58-60 and 6:46-57, for example.

Regarding claims 4, 16, and 25: Park discloses the limitations of parent claims 1, 13, and 22 as indicated above.  Park does not explicitly disclose the limitation of broadcasting basic safety communications using a reduced power level while in a platoon and not operating as the designated platoon vehicle.  However, Passman discloses a system of communication where terminals are arranged in clusters.  These clusters are analogous to the platoons of Park.  Further, in Passman, the communications between devices within a cluster are transmitted at a lower power than communications from devices in one cluster to another (see 6:46-57, for example).  This is further analogous to BSM or vehicle related transmissions within a cluster (to form the platoon representative BSM data) and BSMs transmitted by the representative/designated vehicle on behalf of the platoon.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park to broadcast the BSM messages from the representative/designated vehicle at a higher power than messages transmitted among the vehicles within the cluster (transmitted by vehicles not acting as the representative/designated vehicle.  The rationale for doing so would have been to minimize network interference by transmitting more of the messages at a lower power as suggested by Passman in 5:58-60 and 6:46-57, for example.

Claims 6, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2021/0043090).

Regarding claim 6: Park discloses the limitations of parent claim 5 as indicated above.  Park does not explicitly disclose the limitations of claim 6 that the position and dimension information of the platoon included in the proxy basic safety communication further comprises a number of roadway lanes occupied by vehicles in the platoon.  However, Park does disclose that the BSM information includes “information on a platooning zone (i.e., the length and width of the group)” (see [0139], for example).  Further, Park also discloses that a platoon can comprise plurality of lanes (see [0174]-[0177], for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park to explicitly indicate the “width” of the platoon in units of lanes.  The rationale for doing so would have been to use a simple and standard unit for the vehicle width that also uses a minimal amount of data to communicate (i.e. a width of 8 lanes only requires 3 bits of information in the BSM).

Regarding claims 17 and 26: Park discloses the limitations of parent claims 13 and 22 as indicated above.  Park further discloses the limitation wherein the computing system is further configured with processor-executable instruction to generate the proxy basic safety communication including a location of a first vehicle in the platoon (see [0005] and [0139], for example; the BSM includes the position/location of each vehicle, including the first vehicle; see also [0132]), a location of a last vehicle in the platoon (see [0005] and [0139], for example; the BSM includes the position/location of each vehicle, including the last vehicle; see also [0132]), a number of vehicles in the platoon (see [0005], for example, which indicates that the BSM includes the number of vehicles in the platoon; see also [0132]), a speed of 44Attorney Docket No. 192413 vehicles in the platoon (see [0005] and [0139], for example, which indicate that the BSM includes the speed of the vehicles in the platoon; see also [0132]).
Park does not explicitly disclose the limitation that the proxy basic safety communication further includes a number of roadway lanes occupied by vehicles in the platoon.  However, Park does disclose that the BSM information includes “information on a platooning zone (i.e., the length and width of the group)” (see [0139], for example).  Further, Park also discloses that a platoon can comprise plurality of lanes (see [0174]-[0177], for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park to explicitly indicate the “width” of the platoon in units of lanes.  The rationale for doing so would have been to use a simple and standard unit for the vehicle width that also uses a minimal amount of data to communicate (i.e. a width of 8 lanes only requires 3 bits of information in the BSM).

Claims 10, 11, 20, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2021/0043090) in view of Yoshida et al (US 2010/0238855).

Regarding claims 10, 20, and 29: Park discloses the limitations of parent claims 1, 13, and 22 as indicated above.  Park further discloses the limitation of using the position and speed information from other vehicles in the platoon when generating the proxy basic safety communication (see [0139], for example, which discloses that the representative vehicle uses (and potentially corrects) data from each vehicle (including the speed and position) when generating the BSM message).  
Park does not explicitly disclose the limitation of receiving position and speed information from other vehicles in the platoon transmitted on a frequency different from the frequency on which the proxy basic safety communication is broadcast.  However, Yoshida discloses a system of communication where terminals are arranged in clusters.  These clusters are analogous to the platoons of Park.  Further, in Yoshida (see [0013] of Yoshida, for example), the system uses one channel for “inter-cluster” communication (analogous to the BSM message transmitted by the representative/designated vehicle) and a different channel for “intra-cluster” communication (analogous to the communication of the various vehicle-specific data to the representative vehicle from the vehicles in the platoon)).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park to use a different channel/frequency for transmitting the BSM by the representative vehicle than the channel used to communicate the vehicle information between the platoon vehicles and the representative vehicle.  The rationale for doing so would have been to minimize interference on the channel used to communicate the platoon information (BSM) to non-platoon devices.

Regarding claims 11 and 21: Park discloses the limitations of claims 1 and 13 as indicated above.  Park does not explicitly disclose the limitation while not operating as the designated platoon vehicle, transmitting vehicle position and speed information to the designated platoon vehicle in the platoon using a frequency different from the frequency on which the proxy basic safety communication is broadcast.  However, Yoshida discloses a system of communication where terminals are arranged in clusters.  These clusters are analogous to the platoons of Park.  Further, in Yoshida (see [0013] of Yoshida, for example), the system uses one channel for “inter-cluster” communication (analogous to the BSM message transmitted by the representative/designated vehicle) and a different channel for “intra-cluster” communication (analogous to the communication of the various vehicle-specific data to the representative vehicle from the vehicles in the platoon)).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park to use a different channel/frequency for transmitting the BSM by the representative vehicle than the channel used to communicate the vehicle information between the platoon vehicles and the representative vehicle.  The rationale for doing so would have been to minimize interference on the channel used to communicate the platoon information (BSM) to non-platoon devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ko et al (US 2022/0131803) discloses a method for performing sidelink communication on the basis of the state of the user equipment in NR V2X.  
Matsumoto et al (US 2021/0041893) discloses a platooning system for managing multiple vehicles in multiple lanes.
Kim (US 2020/0090521) discloses a method for controlling a vehicle performing platooning in an autonomous driving system.  
Wu (US 10,440,668) discloses a vehicle platooning management and power control system with LTE and 5G V2X communication.  
Chae et al (US 2019/0239035) discloses a method for transmitting and receiving a message including platoon information in a wireless communication system. 
Mudalige (US 2010/0256836) discloses a vehicle controlling method for a roadway involving determining navigational commands for host vehicle based on trajectory of host vehicle and target vehicles.  
Mudalige (US 2010/0256852) discloses a platoon vehicle management system.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        May 4, 2022